COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00255-CV


IN THE INTEREST OF B.D., E.D.,
AND M.D., CHILDREN


                                     ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-487586-10

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 11, 2015, September 18, 2015, and October 19, 2015, we

notified appellant in accordance with rule of appellate procedure 42.3(c) that we

would dismiss this appeal unless the $195 filing fee was paid. See Tex. R. App.

P. 42.3(c). In our September 18, 2015 order and our October 19, 2015 order, we

also informed appellant that if he did not pay or make arrangements to pay for




      1
       See Tex. R. App. P. 47.4.
preparation of the appellate record by October 29, 2015, we would dismiss the

appeal for want of prosecution. See Tex. R. App. 37.3(b), 42.3(c).

      Appellant has not paid the $195 filing fee, see Tex. R. App. P. 5, 12.1(b),

and on October 30, 2015, the trial court clerk informed this court that appellant

had not paid for the clerk’s record. Therefore, because appellant has failed to

comply with a requirement of the rules of appellate procedure and the Texas

Supreme Court’s order of August 16, 2013,2 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: November 12, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2